PER CURIAM.'
We deny the petition for certiorari from an order denying a motion to join an indispensable party in an automobile-accident claim. The party sought to be joined was also injured in the accident. The trial court did not depart from the essential requirements of law in determining that the other injured person was not indispensable. See Phillips v. Choate, 456 So.2d 556, 558 (Fla. 4th DCA 1984). The other injured person had not filed suit.1 Even if he had, he cannot be considered indispensable, where it is not. a departure from the essential requirements of law to *396deny consolidation of two claims arising out of the same accident. See Pages v. Dominguez, 652 So.2d 864, 867 (Pla. 4th DCA 1995).
WARNER, STEVENSON and DAMOORGIAN, JJ., concur.

. The other injured person did move to intervene at the same time that petitioner filed a motion to dismiss for failure to join an indispensable party. The trial court denied intervention, but the second injured person did not appeal.